Citation Nr: 1732480	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-20 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 19, 2014, and a rating in excess of 20 percent thereafter for lumbosacral spine degenerative disc disease and degenerative joint disease.

2.  Propriety of the assignment of a separate rating for left lower extremity (LLE) radiculopathy, evaluated as 20 percent disabling as of August 25, 2011.

(The issues of entitlement to a rating in excess of 10 percent for right ankle strain post surgical repair for fracture of the lateral malleolus and a rating in excess of 10 percent for degenerative joint disease of the right knee status post meniscectomy are addressed in a separate Board decision to be issued at a later date.) 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for a which granted service connection for lumbar spine degenerative joint disease and assigned an initial 10 percent rating, effective August 25, 2011.  The Veteran thereafter appealed with respect to the propriety of the initially assigned rating.  

The Board previously remanded the Veteran's claim for a higher initial rating for a lumbar spine disability in March 2014 in order to afford the Veteran his requested Board hearing.  Subsequently, in August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.

The Board again remanded the Veteran's claim for a higher initial rating for a lumbar spine disability in November 2015 for additional development.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In a March 2016 rating decision, the AOJ granted a 20 percent rating for the lumbar spine disability, effective April 19, 2014.  Despite the grant of this higher evaluation, the Veteran has not been awarded the highest possible evaluation and he is presumed to be seeking the maximum possible evaluation.  Thus, as the Veteran has not indicated satisfaction with the award of the 20 percent rating, the issue remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).   Furthermore, it has been characterized as shown on the title page of this decision to reflect that a staged rating is in effect.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The March 2016 rating decision also granted a separate 20 percent rating for LLE radiculopathy associated with the Veteran's lumbar spine disability, effective August 25, 2011.  The Board notes that the Veteran did not file a notice of disagreement regarding the propriety of the assigned effective date or rating for radiculopathy; however, such issue is part and parcel of his claim of entitlement to a higher initial rating for his lumbar spine disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating formula for Diseases and Injuries of the Spine (2016).  Therefore, such issue has been included on the title page of this decision.

A review of the record reveals that additional evidence was associated with the record after the issuance of the March 2016 supplemental statement of the case.  However, such newly received evidence, to include the findings on VA examinations conducted in December 2016, are duplicative of evidence already of record and, thus, irrelevant.  38 C.F.R. § 20.1304(c) (2016).  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDINGS OF FACT

1.  Prior to April 19, 2014, the Veteran's lumbar spine disability was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, incapacitating episodes due to intervertebral disc syndrome (IVDS), or associated objective neurological abnormalities other than LLE radiculopathy.

2.  Since April 19, 2014, the Veteran's lumbar spine disability was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, with muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, without incapacitating episodes due to IVDS or associated objective neurological abnormalities other than LLE radiculopathy.

3.  Since August 25, 2011, the Veteran's LLE radiculopathy has resulted in no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbosacral spine degenerative disc disease and degenerative joint disease prior to April 19, 2014, and a rating in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The assignment of a 20 percent rating, but no higher, as of August 25, 2011, but no earlier, for LLE radiculopathy was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5242, 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify as to the Veteran's underlying claim of entitlement to service connection for a lumbar spine disability was satisfied by an October 2011 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

After the AOJ awarded service connection for the Veteran's lumbar spine disability in the February 2012 rating decision, he appealed with respect to the propriety of the initially assigned rating.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the February 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initial rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in December 2011, June 2014, and February 2016.  The Board finds that the VA examinations are adequate to decide the issues on appeal as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and physical examinations.  In this regard, and as further discussed below, the Board notes that the VA examiners offered opinions as to the nature and severity of the Veteran's back and neurological disorders and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, the opinions offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board further notes that neither the Veteran nor his representative has alleged that back or neurological disorders have worsened in severity since the last VA examinations.  Rather, they argue that the evidence reveals that the Veteran's back and neurological disorders are more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).   

With regard to the Veteran's lumbar spine disability, the Board has also considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the musculoskeletal examinations of record are adequate for rating purposes and that higher ratings are not warranted based on limitation of motion, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners.  The reports do not suggest that the findings on examination, in terms of ROM, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  Moreover, there is no paired joint to test against the spine.  In short, the Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and no further examination or opinions are necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected lumbar spine disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Board remanded the appeal in November 2015 for procurement of outstanding records and new examinations based, in part, on the Veteran's hearing testimony.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's March 2014 and November 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in March 2014, the matter was remanded in order to provide the Veteran with his requested Board hearing, which was subsequently conducted in August 2014.  Thereafter, in November 2015, the Board remanded the matter in order to obtain updated VA and private treatment records and to provide the Veteran an additional VA examination to determine the nature and severity of his lumbar spine disability.  Updated VA treatment records were subsequently associated with the file and, in December 2015, the AOJ sent the Veteran a letter asking that he provide releases for any relevant private treatment records; however, he did not do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Additionally, the Veteran was afforded another lumbar spine examination in February 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's March 2014 and November 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; see also Correia, supra.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

As of August 25, 2011, the date of service connection, the Veteran's lumbar spine disability has been rated pursuant to DC 5242 (degenerative arthritis of the spine), which is rated under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

As indicated previously, the Veteran's disability also involves lumbar radiculopathy of the left leg.  In this regard, effective August 25, 2011, a separate 20 percent rating for LLE radiculopathy was assigned pursuant to DC 8520.  Such diagnostic code addresses the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is for application where there is moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. 
§ 4.124a, DC 8520. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Turning to the evidence of record, during a December 2011 VA examination, the Veteran reported daily moderate back discomfort that caused limitation in his walking as indicated by his reports of it taking him one hour to walk three miles.  He further reported that physical activity exacerbated his pain, but medication, chiropractic appointments and a TENS unit all helped to alleviate his symptoms.  He also reported experiencing stiffness, fatigue, spasms, decreased motion, and paresthesia.  He denied experiencing numbness, any falls associated with his lumbar spine disability, or any incontinence related to his back disability.  Finally, the Veteran noted functional impairment including limitations on his ability to stand, sit, or perform other physical activities.  

On physical examination, the Veteran's posture and gait were within normal limits and he did not use an assistive device.  There was no evidence of radiating pain, muscle spasms, tenderness, guarding of movement, weakness, loss in muscle tone, atrophy, ankylosis, abnormal curvature of the spine, or IVDS.  Straight leg raises were negative bilaterally.  ROM testing revealed forward flexion to 75 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right rotation to 30 degrees, and left rotation to 20 degrees.  The total ROM for the spine was 205 degrees.  There was objective evidence of pain on all movements except left lateral flexion and bilateral rotation, but there was no additional loss on repeat testing and the examiner found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological testing revealed no sensory deficits or weakness.  Deep tendon reflexes (DTRs) were absent in the bilateral ankles and right knee and 1+ (hypoactive) in the left knee.  Notably, the examiner found that the reduced and absent reflexes of the bilateral lower extremities were not likely clinically significant and were related to the Veteran's body habitus.  The examiner noted that imaging studies from November 2011 revealed the presence of arthritis.

The Veteran was afforded a second VA back examination in June 2014, at which point he continued to report daily back pain, tightness, and stiffness, but he denied radiating pain down the legs aside from a historical episode of radicular pain to the left foot.  He also denied erectile dysfunction, incontinence, paresthesias, numbness, and flare-ups that impacted his lumbar function.  Pain medication and chiropractic treatment helped to alleviate his symptoms.  ROM testing revealed objective evidence of painful motion and forward flexion to 75 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees; the total ROM for the spine was 215 degrees.  There was no additional loss on repetitive testing.  In terms of functional loss, the Veteran had less movement than normal and pain on movement.  The examination did not reveal tenderness to palpation, muscle spasms or guarding that resulted in an abnormal gait or abnormal spinal contour, ankylosis, or IVDS.  The Veteran had full lower extremity strength, normal sensation to touch, and hypoactive DTRs, except in the left knee, which had a normal DTR.  Straight leg raises were negative bilaterally and there were no other signs or symptoms due to radiculopathy.  The examiner opined that there was no change in ROM due to pain, weakness, fatigability, or incoordination during flare ups or due to repetitive use over time.

An August 2014 private treatment record from the Veteran's chiropractor notes the Veteran's reports of experiencing radiating pain to his lower extremities approximately two years prior.  While the Veteran acknowledged the radiating symptom had improved, he had since noticed weakness and frequent stubbing of his left toe when taking stairs.  Physical examination at that time revealed a positive straight leg raise on the left and an antalgic gait; DTRs were within normal limits.

At the August 2014 Board hearing, the Veteran reported that his back went out when he bent over and head to push himself back into a standing position.  He also reported experiencing different kinds of pain and noted spasms that woke him from his sleep.  Sitting too long and bending too far seemed to exacerbate his symptoms.  Using a TENs unit and sitting in a hot tub reportedly helped his pain.

Pursuant to the November 2015 remand, the Veteran was afforded a third VA spine examination in February 2016.  At such time, the Veteran reported symptoms similar to those reported during the previous two examinations.  He also reported that his left foot felt like he "stepped on a red hot railroad tie" and that he had a burning sensation across the top of his left toes that was occasionally accompanied by numbness in the whole leg.  Similarly, he reported that when his back pain was especially severe, he experienced an electric shock sensation.  Medication and chiropractic treatment continued to help alleviate his pain.

On physical examination, the Veteran presented with a somewhat antalgic gait, DTRs were normal except in the left Achilles, which was hypoactive, the Veteran's sensation to touch in the bilateral lower extremities was normal, and muscle strength was full.  The Veteran denied flare ups of lumbar pain, but endorsed functional loss.  ROM testing revealed forward flexion to 65 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, and bilateral rotation to 25 degrees; the total ROM for the spine was 190 degrees.  There was no additional loss of ROM on repeat testing, but the examiner opined that the examination was neither consistent nor inconsistent with the Veteran's reports of functional loss over time.  Notably, the examiner opined that ROM did not contribute to functional loss and that pain, which was not present on weight bearing, did not contribute to functional loss.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability over time.  The Veteran exhibited guarding that resulted in a spinal contour as demonstrated by a mild decrease in the lumbar lordosis.  There was no atrophy, ankylosis, or IVDS. 

Pursuant to the November 2015 remand, the examiner provided an opinion as to the presence of a lumbar spine related neurological impairment.  Specifically, he stated that the Veteran "does not have any current evidence of an ongoing lumbosacral radiculopathy."  In support thereof, the examiner noted that the Veteran's sensory and motor examination was normal, and straight leg raises were negative.  However, the examiner observed that the decreased DTR in the Veteran's left ankle and his reports of intermittent burning pain in the left foot were consistent with residual radiculopathy, which naturally waxed and waned over time.

Lumbar Spine Disability

	i.  Prior to April 19, 2014

The Board finds that an initial rating in excess of 10 percent for the Veteran's lumbar spine disability prior to April 19, 2014, is not warranted.  In this regard, a 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The evidence in this case shows that, prior to April 19, 2014, the Veteran's lumbar spine disability was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  At worst, prior to April 19, 2014, forward flexion of the thoracolumbar spine was 75 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees in December 2011, even when considering the effects of pain and repetitive use.  Moreover, the Veteran's gait was normal, and no spinal abnormality or muscle spasm were noted during the 2011 VA examination.  Subsequent VA treatment records generally noted the presence of pain, but no other symptomatology to warrant a higher rating.  Even in consideration of pain, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under DC 5242.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, as demonstrated during the 2011 VA examination, the Veteran had pain on motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Additionally, the Veteran did not report flare-ups during the 2011 examination.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 60 degrees in the lumbar spine, a total ROM of 120 degrees or less, or muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.  See DeLuca, supra; Mitchell, supra.  As such, the medical evidence indicates that a rating in excess of 10 percent is not warranted for the lumbar spine disability prior to April 19, 2014, when considering the General Rating Formula.

Additionally, the Board finds that the rating criteria governing IVDS are inapplicable in the instant appeal as the entirety of the evidence, to specifically include the December 2011 VA examination report, was negative for IVDS.  Moreover, there is no indication that the Veteran was ever prescribed bed rest by a physician and he has never reported a diagnosis of IVDS.  



      
ii.  Since April 19, 2014

The Board finds that an initial rating in excess of 20 percent for the Veteran's lumbar spine disability as of April 19, 2014, is not warranted.  In this regard, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Indeed, the objective medical evidence of record shows that the Veteran's lumbar flexion was limited, at most, to 65 degrees, and both the June 2014 and the February 2016 examiners found there was no ankylosis of the spine.  Additionally, the Veteran denied flare-ups during the 2014 and 2016 examinations and neither examiner opined that there would be an additional limitation of motion based on functional loss.  To the contrary, the 2014 and 2016 examiners opined that there would be no additional loss.  While the record does contain statements regarding limitation of lifting, standing, bending, and walking, the Board notes that repetitive use has not resulted in additional limitation of motion during VA examinations.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees or less or favorable ankylosis of the entire spine.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under DC 5242 since April 19, 2014.

Regarding the effective date of the 20 percent award, the Board observes that the AOJ assigned the 20 percent disability rating effective April 19, 2014, under the mistaken understanding that the Veteran testified as to increased lumbar spine symptomatology at a Board hearing held on April 19, 2014.  In fact, the Veteran testified at a Board hearing in August 2014, but a typographical error in the transcription listed the date of the hearing as April instead of August.  Thus, while the AOJ assigned April 19, 2014, as the date the Veteran's lumbar spine disability warranted a 20 percent rating, the examination conducted in June 2014, actually revealed symptomatology commiserate with a lesser 10 percent rating.  In this regard, during the June 2014 examination, the Veteran exhibited forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Thereafter, in August 2014, the Veteran testified as to an increase in his symptomatology since his prior examination.  Nevertheless, the Board will not change the date of the Veteran's award of a 20 percent rating. 

Again, the VA examiners indicate the Veteran does not suffer from IVDS and there is no medical evidence on file showing incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least two weeks during the past 12 months.  Accordingly, a higher rating under the IVDS Formula is not warranted

Associated Objective Neurologic Abnormalities

While the Veteran has been awarded a separate rating for LLE radiculopathy, the propriety of which will be addressed below, the Board finds that his back disability does not result in any additional associated objective neurologic abnormalities, to include erectile dysfunction, incontinence, or radiculopathy to the right lower extremity.  In this regard, while the Veteran reported incontinence at the August 2014 hearing, he denied such symptomatology both prior and subsequent to such date during the December 2011, June 2014, and February 2016 VA examinations.  Moreover, based on his testimony and a review of the record, it appears that such symptom is associated with the Veteran's nonservice-connected irritable bowel syndrome or gastroesophageal reflux disease.  Turning to erectile dysfunction, the Veteran denied experiencing any erectile dysfunction during the three VA spinal examinations of record and there is no indication of such in the treatment records on file.  Regarding the Veteran's right lower extremity, the three VA examiners all found such to have full strength, sensation to touch, and to be without radicular symptoms.  Indeed, while the Veteran has occasionally endorsed left leg numbness and shooting pain, he has never attributed said symptomatology to his right leg.  Therefore, absent evidence of objective neurologic abnormalities of bladder or bowel incontinence, erectile dysfunction, or right lower extremity radiculopathy, the Board finds that separate ratings for such claimed conditions are not warranted.

With regard to the Veteran's LLE radiculopathy, the February 2016 VA examination confirmed the historical presence of LLE radiculopathy and observed that, while there was no current evidence of LLE radiculopathy, such condition was subject to waxing and waning.  As such, the AOJ granted a separate 20 percent rating for LLE radiculopathy, effective August 25, 2011, the date service connection was awarded for his lumbar spine disability.  

The Board finds that the Veteran's LLE radiculopathy warrants no more than a 20 percent rating since August 25, 2011.  In this regard, the December 2011, June 2014, and February 2016 examiners all noted there was no current evidence of neurological disorders and the Veteran had full sensation to touch and muscle strength at those times.  Therefore, the Board finds that the Veteran's functional impairment of the LLE is no more than moderate since August 25, 2011.

Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his back and LLE radicular symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's back, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected lumbosacral strain or whether staged ratings are warranted with regard to his LLE radiculopathy; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning further staged ratings for his lumbar spine disability or staged ratings for his LLE radiculopathy is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's lumbar spine disability prior to April 19, 2014, or in excess of 20 percent thereafter.  The Board further finds that the assignment of a separate 20 percent rating, but no higher, for LLE radiculopathy as of August 25, 2011, but no earlier, was proper.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claim for increased ratings is otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 10 percent prior to April 19, 2014, and in excess of 20 percent thereafter for lumbosacral spine degenerative disc disease and degenerative joint disease is denied.

The assignment of a separate rating for LLE radiculopathy, evaluated as 20 percent disabling as of August 25, 2011, was proper; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


